Citation Nr: 0400212	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-20 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Propriety of forfeiture of eligibility for benefits under 
the laws administered by the Department of Veterans Affairs 
in accordance with 38 U.S.C. § 6103(a).

2.  Entitlement to service connection for ischemic heart 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had recognized active service 
from January 1942 to June 1942, recognized guerrilla service 
from July 1942 to June 1945, and recognized Regular 
Philippine Army service from June 1945 to June 1946.  He was 
a prisoner-of-war (POW) from April 10, 1942, to June 5, 1942.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Manila, the Republic of the Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA), and from a 
February 2002 determination by the Veterans Benefits 
Administration Office in Washington, DC.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes at the outset that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law with significant 
changes in VA's duty to notify and assist.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  While it is unclear 
whether or not VCAA notice is required in forfeiture cases, 
the Board finds the appellant should be notified of the 
provisions of the VCAA as it applies to his present appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  

In a subsequent decision the Federal Circuit also invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of American v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (2003) (PVA).  It was noted that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify was misleading and detrimental to claimants 
whose claims were prematurely denied short of the statutory 
one-year period provided for response.  

Under 38 U.S.C.A. § 6103(a), any person who knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  38 C.F.R. 
§ 3.901. 

A forfeiture action is an adversarial process initiated by 
VA.  The United States Court of Appeals for Veterans Claims 
has held, in essence, that this process required the 
application of a "beyond a reasonable doubt standard" to 
declare a forfeiture.  See Trilles v. West, 13 Vet. App. 314, 
320-22, 326-27 (2000).  The Court stated that the standard of 
proof for such matters was much higher than the typical 
claims adjudication standard and that the "beyond a 
reasonable doubt" standard was a higher standard of proof 
than the "clear and unmistakable evidence (obvious or 
manifest)" standard required to rebut the presumption of 
aggravation under 38 C.F.R. § 3.306(b) or the "clear and 
convincing evidence" standard set forth at 38 C.F.R. 
§ 3.343(c) required to show actual employability in reducing 
a rating of 100 percent.

In this case, a review of the record shows the forfeiture 
matter on appeal was decided as "clearly" having been shown 
by the evidence of record.  The record does not indicate the 
RO has considered the higher standard of proof required nor 
that the appellant has been adequately notified of the 
applicable standard of proof in his case.  Therefore, further 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The veteran should specifically be 
advised of the standard of proof that is 
required, and given the opportunity to 
present further evidence and argument.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on appeal 
with consideration of all applicable law 
and regulations (including that 
forfeiture requires a "beyond a 
reasonable doubt" standard of proof).  
If the benefits sought remain denied, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to ensure due process, 
complete the record, and ensure compliance with the 
requirements of VCAA in keeping with the holdings of the 
Federal Circuit in DAV and PVA, supra as well as the guidance 
of the Court in Quartuccio, supra.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


